In a proceeding pursuant to CPLR 7511 to vacate an arbitration award, the appeal is from a judgment of the Supreme Court, Kings County, dated April 22,1980, which denied the application. The appeal brings up for review so much of an order of the same court, dated May 27, 1980, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed as academic, without costs or disbursements. The judgment was superseded by the order granting reargument. Order affirmed insofar as reviewed, without costs or disbursements. No opinion. Hopkins, J. P., Titone, Mangano and Rabin, JJ., concur.